Case 1:18-cv-00211-TSE-JFA Document 64 Filed 02/05/19 Page 1 of 2 PageID# 435




                     IN THE UNITED STATES DISTRlCT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

SIMRET TEKLE

                v.                                             Civil Action No. l:18cv211

NOUF BIN NAYEF ABUL-AL SAUD, et al.

                                                ORDER

        The following deadlines shall govern the disposition of this case:

     Defendants must file an answer to the second amended complaint on or before
February 15. 2019 at 5:00 n.m.

      A Fed. R. Civ. P. 16(b) PRETRIAL CONFERENCE will be held on Wednesday,
February 20, 2019 at 11:00 a.m. before the assigned United States Magistrate Judge.
The parties shall confer prior to the Rule l 6(b) conference (i) to consider the claims,
defenses, possibilities of a prompt settlement or resolution of the case, and trial before the
magistrate judge, (ii) to arrange for the disclosures required by Rule 26(a)(l ), and (iii) to
develop a discovery plan which will COMPLETE DISCOVERY on or before Friday,
May 24, 2019. 1 Toe parties must file their proposed discovery plan by the Wednesday
preceding the Ruic 16(b) conference.

       Discovery may begin upon receipt of this order. A party may not exceed five (5)
non-party, non-expert witness depositions nor serve on any other party more than thirty
(30) interrogatories, including parts and subparts, without leave of court.

       The parties must attend a SETTLEMENT CONFERENCE before Magistrate
Judge John Anderson within forty-five days of the date of this Order. The parties should
contact Judge Anderson's chambers to make prompt arrangements.

        All DISPOSITJVE MOTIONS must be filed on or before Tuesday. June 4, 2019. 2


1 Both fnct and expert discovery must be completed on or before thi� deadline; thus, the parties must
disclose expert testimony and file the approptiate reports at least fifty (50) days before the close of
discovery.
2
  All summary judgment issues shall be presented in the same pleading unless leave of court is first
obtained. As required by Local Civil Rule 56, each brief in support of a motion for summary judgment
must include a separately captioned section with the brief listing, in number•paragraph fonn, each material
fact that the rnovant contends is undisputed with appropriate citations to the record. A brief in opposition
to a motion for summary judgment must include a separar.ely captioned section within the brief addressing,
in numbered•paragraph fonn corresponding to the movant' s section, each of the movant' s enumerated facts
and indicating whether the non-movant admits or disputes the fact with appropriate citations to the record.
The Court may assume that any fact identified by the movant as undisputed in the movant's brief that his
Case 1:18-cv-00211-TSE-JFA Document 64 Filed 02/05/19 Page 2 of 2 PageID# 436



 The deadlines for responses and replies are governed by local rule.

       The parties must notice a hearing on any dispositive motions for Friday, June 28,
 2019 at 10:00 a.m.

     In the event the parties do not file dispositive motions, the FINAL PRETRIAL
 CONFERENCE will be held on Thursdav, June 27, 2019 at 4:00 p.m.

        If the parties do file dispositive motions, and a final pretrial conference is still
 necessary, the FINAL PRETRIAL CONFERENCE will be held on Thursday, August
 I, 2019 at 4:00 p.m.

        Each party shall be represented at the final pretrial conference by at least one
 attorney who will try the case.

         Additionally, at least fourteen (14) days before the final pretrial conference the
 parties must file: (i) all remaining pretrial motions, including in limine and Daubert
 motions;3 (ii) Rule 26(a)(3) disclosures; (iii) a list of the exhibits to be used at trial; (iv) a
 li$t of the witnesses to be called at trial; and (v) a written stipulation of uncontested facts.
 Objections to exhibits must be filed three (3) days before the conference; otherwise the
 exhibits shall stand admitted in evidence. The original exhibits shall be delivered to the
 clerk as provided by Local Rule 79(A). Non-expert witnesses and exhibits not so
 disclosed and listed will not be permitted at trial except for impeachment or rebuttal. and
 no person may testify whose identity, being subject to disclosure or timely requested in
 discovery, was not disclosed in time to be deposed or to permit the substance of his
 knowledge and opinions to be ascertained.

         At least seven (7) days before the final pretrial conference, the parties must complete
 all settlement and/or mediation efforts"

         The trial of this case will be set for a day certain, within 2-8 weeks of the final
 pretrial conference. Proposed voir dire questions and jury instructions are due seven (7)
 days before the start of trial.

      PERSONAL IDENTIFIERS MUST BE REDACTED FROM ALL PUBLICLY
 FILED PLEADINGS AND EXHIBITS IN ACCORDANCE TH LOCAL RULE 7(C).


 Alexandria, Virginia
 February 5, 2019                                 T. S. Ellis, m
                                                  Umtcd States D"
 not specifically controverted in the non-movant's brief in the mann�r set fotth above is admitted for the
 purpose of deciding the motion for summary judgment.
 3
   An expedited briefing sehedule shall apply to In l/mi11e and Daubert motions. Specifically, the non­
 moving party shall have seven (7) days to respond to in Iimine or Daubet-t motions, and the moving party
 shall have three (3) busineS$ days to file any reply.
